DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use a non-structural term, which is not preceded by a structural modifier, coupled with functional language without reciting sufficient structure to achieve the function:
“a vibration instruction reception section configured to receive” (claims 1-6);
“a vibration control section configured to vibrate” (claims 1-6);
“an application execution section configured to execute” (claims 2-4);
“a recording section configured to record information” (claims 3-4);
“a recording section configured to receive and record” (claim 4);
“a correction information acquisition section configured to acquire” (claim 5); and
“a recording section configured to record history information” (claim 6).
Since these claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 1-6 are interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 2012/0028710 to Furukawa et al. (hereinafter Furukawa).
Regarding claims 1, 7, and 8, Furukawa teaches a vibration control apparatus that vibrates a vibration device (e.g., a game controller 10 in par. 46 and Fig. 3), and method and computer readable medium therefor, comprising: 
a vibration instruction reception section configured to receive a vibration instruction (e.g., controller control section 150 receives a signal transmitted from game apparatus body 20 via communication section 151, generates a control signal, and sends this control signal to an output device associated with the received signal in par. 56; see also pars. 57-59); and 

the vibration control section determines the correction content in accordance with a user using the vibration device (e.g., vibration responses are measured on a user-by-user basis; see at least pars. 62-66, 68, 71, and 73).
Regarding claim 2, Furukawa teaches an application execution section configured to execute any of a plurality of kinds of application programs (e.g., games and application programs in par. 123), wherein
the vibration instruction reception section receives the vibration instruction from the application execution section (e.g., the vibrations generated as a result of the game operation), and
the vibration control section determines the correction content in accordance with the user and the application program currently executed by the application execution section (e.g., the vibration control determines the correction based upon the user as discussed above and in accordance with the particular game or application that is being played/used by the player).
Regarding claim 5, Furukawa teaches a correction information acquisition section configured to acquire attribute information of the user (see par. 66 and 71-73), wherein
the vibration control section determines the correction content in accordance with the attribute information (see par. 66-68). 

the vibration control section uses the history information of the user currently using the vibration device and determines the correction content (e.g., Personal data U1 also becomes history data by being stored in storage section 153. In personal data, adjustment of each of the measurement data is performed by data adjustment section 155 in par. 68; see also par. 71 discussion of storage section 153 stores personal data of five past occasions (history data) on a user-by-user basis, and stores user average personal data (average history data), created by averaging these five occasions, on a user-by-user basis. These personal data stored in storage section 153 on a user-by-user basis are also called history data).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa.
Regarding claims 3-4, Furukawa teaches the invention substantially as described above, including correction of vibrations based on the particular user and user history, but lacks in explicitly teaching recording “use history of the application program by the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818.  The examiner can normally be reached on M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715